         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

LAURA CATENA, GREGORY                             )
NOVOTNY,                                          )
                                                  )                    2:20-CV-00160-MJH
                Plaintiffs,                       )
                                                  )
        vs.                                       )
                                                  )
NVR, INC.,                                        )
                                                  )

                Defendant,

                                      OPINION AND ORDER

       Plaintiffs, Laura Catena and Gregory Novotny, has filed the within action against

Defendant, NVR, Inc., for damages arising from alleged defects and deficiencies in the

construction of their new home. Plaintiffs assert claims for Breach of Contract (Count I);

Breaches of Express and Implied Warranties (Count II); Violation of the Unfair Trade Practices

and Consumer Protection Law (“UTPCPL”) (Count III); Fraud (Count IV); and Negligent

Misrepresentation (Count V). (ECF No. 1). Plaintiffs also include claims for punitive damages

under Counts III, IV, and V. NVR has filed a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6),

seeking dismissal of Counts I, III, IV, and V, and dismissal of the implied warranty claims in

Count II. Following Plaintiffs’ Brief in Opposition and NVR’s Reply Brief, the matter is now

ripe for consideration.

       Upon consideration of Plaintiffs’ Complaint (ECF No. 1), NVR’s Motion to Dismiss and

Brief in Support (ECF Nos. 9 and 10), Plaintiffs’ Brief in Opposition (ECF No. 11), NVR’s

Reply Brief (ECF No. 12), and for the following reasons, NVR’s Motion to Dismiss will be

granted in part and denied in part.
            Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 2 of 21




       I.       Background

       On September 17, 2017, Plaintiffs entered into a Purchase Agreement with NVR for the

construction of a new home. (ECF No. 1 at ¶ 10 and ECF No. 1-1). In March 2018, NVR

completed construction. (ECF No. 1 at ¶ 12). On March 30, 2018, Plaintiffs closed on the home

and moved in shortly thereafter. Id. at ¶ 14. Upon occupancy, Plaintiffs began to notice

numerous defects and deficiencies that were not in accord with NVR’s designs and

specifications. Id. at ¶¶ 16-17. Plaintiffs reported the deficiencies to NVR, who attempted

repairs. Id. at ¶ 18. Plaintiffs aver that NVR’s attempted repairs either did not remedy,

exacerbated, and/or created new deficiencies. Id. at ¶¶ 19-20. Plaintiffs claim that they relied

on NVR’s assurances that it would repair deficiencies; however, NVR failed and/or refused to

timely perform repairs in its attempts to “run out” the contract limitations periods on Plaintiffs’

claims. Id. at ¶ 21. Plaintiffs also aver that NVR refused to correct some deficiencies. Id. at ¶

22.

       At closing, Plaintiffs received a copy of NVR’s Homeowner’s Manual, which included

information about limited warranties. Id. at ¶ 15 and ECF No. 1-2. The limited warranty periods

are either one or two years, depending on the home’s item or feature. (ECF No. 1-3 at pp. 2-3).

Plaintiffs have alleged deficiencies that could be limited by the one or two-year warranty

periods. (ECF No. 1 at ¶ 16 and ECF No. 1-3 at pp. 2-3). The Purchase Agreement purports to

shorten the statutory limitations period to one-year. (ECF No. 1-2 at ¶ 13). In addition, the

Purchase Agreement and the Homeowner’s Manual includes language purporting to disclaim

implied warranties and to limit recovery of damages. (ECF No. 1-2 at ¶ 6 and ECF No. 1-3 at

pp. 59, 61).




                                                  2
         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 3 of 21




       NVR’s Motion to Dismiss seeks dismissal of Plaintiffs’ Count I, Breach of Contract

claim, asserting it is time-barred by the express terms of the Purchase Agreement. NVR’s

Motion also challenges Count II, Breach of Express and Implied Warranties, in part, on the basis

that the claim for breach of implied warranty of workmanship is foreclosed by the Purchase

Agreement. NVR’s motion seeks dismissal of Count III, UTPCPL, because said claim is barred

by the economic loss and/or gist of the action doctrine, or alternatively, because Plaintiffs have

not alleged the element of justifiable reliance. NVR also challenges Count IV, Fraud, and Count

V, Negligent Misrepresentation, asserting that each claim is barred by the economic-loss and/or

gist of the action doctrine. In addition, NVR argues that Plaintiffs’ Count IV, Fraud claim fails,

because Plaintiffs do not allege facts with sufficient particularity. The defense also seeks

dismissal of any consequential damages, because the Purchase Agreement limits Plaintiffs’

remedy to repair or replacement. NVR also asserts that Plaintiffs have failed to allege sufficient

facts to support any claim for punitive damages.

       II.     Standard of Review

       When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure

12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir.

2014) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a

motion to dismiss a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference



                                                  3
         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 4 of 21




that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 556); see also Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir.

2014). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. “Factual allegations of a complaint must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A

pleading party need not establish the elements of a prima facie case at this stage; the party must

only “put forth allegations that ‘raise a reasonable expectation that discovery will reveal

evidence of the necessary element[s].’” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d

Cir.2009) (quoting Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D. Pa.

June 4, 2008)); see also Connelly v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir.2016)

(“Although a reviewing court now affirmatively disregards a pleading’s legal conclusions, it

must still . . . assume all remaining factual allegations to be true, construe those truths in the light

most favorable to the plaintiff, and then draw all reasonable inferences from them.”) (citing

Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d Cir.2014)).

        Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal

conclusions cast in the form of factual averments. Morse v. Lower Merion School District, 132

F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not

whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer

evidence to establish the facts alleged in the complaint. Maio v. Aetna, 221 F.3d 472, 482 (3d

Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing with

needless discovery and factfinding.” Neitzke v. Williams, 490 U.S. 319, 326–327, (1989).

        When a court grants a motion to dismiss, the court “must permit a curative amendment

unless such an amendment would be inequitable or futile.” Great Western Mining & Mineral Co.



                                                   4
         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 5 of 21




v. Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (internal quotations omitted). Further,

amendment is inequitable where there is “undue delay, bad faith, dilatory motive, [or] unfair

prejudice.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Amendment is

futile “where an amended complaint ‘would fail to state a claim upon which relief could be

granted.’ ” M.U. v. Downingtown High Sch. E., 103 F. Supp. 3d 612, 631 (E.D. Pa. 2015)

(quoting Great Western Mining & Mineral Co., 615 F.3d at 175).

       III.       Discussion

                  a. Breach of Contact Claim

       NVR argues that Plaintiffs’ breach of contract claim should be dismissed because the

“contractual limitation of actions” provision in the Purchase Agreement requires Plaintiffs to

have filed a claim within one year. The Purchase Agreement states in relevant part as follows:

       Section 13. Claims and Disputes. YOU AND WE AGREE THAT ANY CLAIMS
       ARISING OUT OF OR RELATING TO THIS AGREEMENT, SETTLEMENT
       HEREUNDER, OR IMPROVEMENTS TO THE PROPERTY, REGARDLESS
       OF LEGAL THEORY, EXCEPT ANY CLAIMS UNDER THE LIMITED
       WARRANTY (“CLAIMS”) SHALL BE SUBJECT TO A ONE YEAR
       LIMITATION OF ACTION PERIOD AND BAR DATE. SUCH CLAIMS
       BASED ON MATTERS BEFORE THE SETTLEMENT DATE SHALL BE
       DEEMED TO HAVE ARISEN AND ACCRUED, IF AT ALL, AND THE ONE
       YEAR LIMITATION OF ACTION PERIOD FOR ALL CLAIMS SHALL BE
       BEGIN TO HAVE RUN TO RUN ON THE ACTUAL SETTLEMENT DATE.
       ALL APPLICATION OF THE SO-CALLED “DISCOVERY RULE” IS
       MUTUALLY WAIVED BY THE PARTIES. BY EXECUTING THIS
       AGREEMENT, YOU ACKNOWLEDGE YOUR UNDERSTANDING AND
       AGREEMENT TO THESE TERMS SAID ONE YEAR PERIOD IS
       REASONABLE IN ALL RESPECTS.

(ECF No. 1-2 at ¶ 13). NVR argues that Plaintiffs were required to file their breach of contract

claim within one year from the March 30, 2018 settlement date, i.e. by March 30, 2020. Since

Plaintiffs filed their Complaint on February 3, 2020, NVR argues that Count I must be dismissed

as time-barred.



                                                5
            Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 6 of 21




           Plaintiffs contend that the one-year limitation period in the Purchase Agreement does not

apply, because the contract limitation period is manifestly unreasonable. In addition, Plaintiffs

argue that the limitation period was tolled under the “repair doctrine.” NVR counters that

Courts have consistently upheld one-year limitation provisions and that the repair doctrine does

not toll the Plaintiffs’ claim, because Plaintiffs do not allege any dates when NVR attempted

repairs.

           Under Pennsylvania law, a written agreement, prescribing a “shorter time [than the

statutory limitations period] which is not manifestly unreasonable,” is valid. 42 Pa.C.S.A. §

5501(a); Lardas v. Underwriters Ins. Co., 231 A.2d 740, 741 (Pa. 1967). However, as observed

in Stuebe v. SS Indus., LLC, 2019 WL 4034768 (E.D. Pa. Aug. 26, 2019), “there is little case law

in Pennsylvania addressing exactly how long is ‘not manifestly unreasonable.’” Id. at * 2 (citing

PSC Info Group v. Lason, Inc., 681 F. Supp. 2d 577, 587 (E.D. Pa. 2010)). In support of its

motion, NVR cites to several cases upholding contractual one-year limitation periods in the

insurance context. See Gowton v. State Farm Fire & Cas. Co., 2016 U.S. Dist. LEXIS 8445442

(W.D. Pa. 2016); Palmisano v. State Farm Fire & Casualty Co., 2012 WL 3595276, at *9 (W.D.

Pa. Aug. 20, 2012); McElhiney v. Allstate Ins. Co., 33 F. Supp.2d 405, 406 (E.D. Pa. 1999);

Lardas v. Underwriters Inc. Co., 231 A.2d 740,741 (Pa. 1967). The “manifestly unreasonable”

standard for shortening suit-limitation periods has not been confined to the insurance context. It

has been applied, to contract law in general. See, e.g., Q. Vandenberg & Sons, N. v. Siter, 204

Pa.Super. 392, 204 A.2d 494, 498 (Pa. Super. Ct. 1964) (applying language similar to that found

in § 5501, before enactment of § 5501, in the context of a breach of product warranty

case); Maxatawny Twp. v. Kutztown Borough, 113 A.3d 895, 903 (Pa. Commw. Ct. 2015)

(applying § 5501 in the context of an intergovernmental development contract



                                                   6
         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 7 of 21




dispute); Hornberger v. Commonwealth Sec. Sys. Corp., 42 Pa. D. & C.4th 531, 534-535 (Pa.

Comm. Pls. Ct. 1998) (applying § 5501 in the insurance context); PSC Info Group v. Lason, Inc.,

681 F. Supp. 2d. 577, 587 (E.D. Pa. 2010) (applying § 5501 in the context of a service contract

dispute); Grosso v. Fed. Express Corp., 467 F. Supp. 2d 449, 456 (E.D. Pa. 2006) (applying §

5501 in the context of an employment contract dispute). Thus, NVR argues that the one-year

limitations provision is valid and enforceable. Plaintiffs counter that these cases are

distinguishable from the vendor-homeowner context.

        Neither party has identified a precedential case that has applied “manifestly

unreasonable” in the vendor-homeowner context. NVR has sought enforcement of this same

contract limitations language in at least one other case within this District. See Tripodes v. NVR,

Inc., No. CV 18-1131, 2019 WL 571448, at *4 (W.D. Pa. Jan. 11, 2019), report and

recommendation adopted, No. 2:18CV1131, 2019 WL 568348 (W.D. Pa. Feb. 12, 2019). In

Tripodes, NVR sought enforcement of the limitations provision to bar those plaintiffs’ breach of

contract and breach of warranty claims. Id. There, the plaintiffs argued that the one-year

limitations of action provision was ambiguous and unenforceable, because it was at-odds with

other longer warranty time periods. Id. at *5. The Court, in Tripodes, concluded that decision at

the motion to dismiss stage was premature, absent the “present[ation] of adequate evidence at the

summary judgment stage or at trial.” Id. Here, as in Tripodes, the Plaintiffs’ Complaint includes

an extensive list of grievances that may fall within the contract limitations period. (ECF No. 1 at

¶¶ 16 and ECF No. 1-3 at pp. 59-62). Facts germane to the various grievances need to be further

developed in discovery. As such, decision upon the applicability of any limitations period is

premature.




                                                 7
         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 8 of 21




       Further, as regards the repair doctrine, at this stage, it is unclear whether it will toll the

limitation period on some or all of the alleged deficiencies. The repair doctrine, as recognized in

Amodeo v. Ryan Homes, Inc., 595 A.2d 1232, 1235-39 (Pa. Super. 1991), provides a common

law equitable estoppel of the statute of limitations defense where the seller attempts to make

repairs and represents that such repairs will cure the defect. Tolling of the statute of limitations

will attach where repairs were attempted; representations were made that the repairs would cure

the defect(s); and the plaintiff relied on such representations. Id. at 1237. The purpose of the

“repair doctrine” is to not fault a party who delays filing a lawsuit in reliance on another party’s

assurances that repairs will be made that will make a lawsuit unnecessary. Id. at 1239. These are

matters to be developed in discovery. Therefore, the Court concurs with the rationale of the

Tripodes decision that it would be premature to enforce the one-year contractual limitation

provision within the Purchase Agreement.

       Accordingly, NVR’s Motion to Dismiss, as regard Plaintiffs’ Breach of Contract Claim at

Count I, will be denied.

               b. Breach of Warranty Claim

       Count II of Plaintiffs’ Complaint includes a claim for breach of implied warranty of good

workmanship. NVR argues that implied warranties are expressly foreclosed by the terms of the

Purchase Agreement, which provides that “THE LIMITED WARRANTY OF THIS

AGREEMENT IS THE ONLY WARRANTY BY SELLER APPLICABLE TO THE

PROPERTY. NO IMPLIED WARRANTY (WHETHER OF MERCHANTABILITY,

HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE) IS GIVEN

ON PORTIONS OF THE PROPERTY OTHER THAN CONSUMER PRODUCTS.” (ECF No.




                                                   8
         Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 9 of 21




1-2 at ¶ 6) (emphasis added). Similarly, the Limited Warranty in the Homeowner’s Manual

provides that:

       [t]here is no express warranty of any kind, or implied warranty obligation
       including, but not limited to, any implied warranty of merchantability,
       habitability, or fitness for a particular purpose) given or undertaken by the Builder
       in connection with the construction or sale of the Home, and relating to the quality
       or condition of any part of the Home, except for this Warranty.

(ECF No. 1-3 at p. 61) (emphasis added). Plaintiffs deny that the Purchase Agreement explicitly

disclaims any and all warranties other than the limited warranties contained in the Manual.

Moreover, Plaintiffs argue that the disclaimers are ineffective, because they are ambiguous and

should be construed against NVR. Plaintiffs argue that, while the Purchase Agreement purports

to disclaim listed implied warranties of merchantability, habitability, and fitness for a particular

purpose, it does not list the implied warranty of good workmanship. Plaintiffs argue that such

omission creates an ambiguity that should be construed against NVR, such that Plaintiffs may

claim under the implied warranty of good workmanship. In response, NVR argues that the

language of the Purchase Agreement, concerning implied warranties, is unambiguously non-

exhaustive. (see bolded language above). As such, NVR maintains that the implied warranty of

workmanship has been disclaimed, and the Plaintiffs’ claims thereunder should be dismissed.

       Pennsylvania courts have held that provisions disclaiming implied warranties are valid

and enforceable where the disclaimer language is clear and conspicuous, including in

transactions between homebuilder-vendors and homebuyers. See Tyus v. Resta, 476 A.2d 427,

432 (Pa. Super. Ct. 1984) (holding that implied warranties may be limited by clear and

conspicuous language in contract between builder-vendor and home purchaser). Further, Courts

applying Pennsylvania law have held that “language [disclaiming implied warranties] must also

be specific and particular to the legal rights the buyer is waiving and their relation to their effect



                                                   9
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 10 of 21




on specifically designated potential latent defects.” Ecksel v. Orleans Constr. Co., 519 A.2d

1021, 1025 (Pa. Super. Ct. 1987). In addition, in Krishnan v. Cutler Grp., Inc., 171 A.3d 856

(Pa. Super. Ct. 2017), plaintiffs asserted “claims for breach of contract, breach of express

warranty, breach of implied warranty of habitability, breach of implied warranty of reasonable

workmanship, and violations of the Pennsylvania Unfair Trade Practice and Consumer

Protection Law (“UTPCPL”).” Id. at 862-63. In said case, the Superior Court observed that

“the language in the Warranty does not mention ‘habitability’ or ‘reasonable workmanship.’ It

simply uses the generic term ‘implied warranties.’” Id. at 884. Thus, the Superior Court held

that “the language did not provide [the buyers] with adequate notice of the specific implied

warranty protections they were purportedly waiving by signing the Warranty.” Id. Furthermore,

the Superior Court noted that “the supposed ‘limiting’ language in the Warranty was not

negotiated by the parties; it was part of [the seller’s] boilerplate Warranty.” Id. Accordingly, the

Krishnan Court held that it could not “conclude that the implied warranties of habitability and

reasonable workmanship were properly limited.” Id.

       Here, the disclaimer language in the warranty does not specifically include the implied

warranty of good workmanship.      At this stage of the pleadings, Plaintiffs have sufficiently

pleaded a claim for breach of implied warranty of good workmanship. Determining the validity

of the disclaimer is premature until the parties conduct discovery germane to the negotiation,

notice, and intent concerning any disclaimer of said implied warranty of good workmanship.

       Accordingly, NVR’s Motion to Dismiss Plaintiffs’ Implied Warranty Claim in Count II

will be denied.




                                                 10
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 11 of 21




               c. UTPCPL Claim

                   1. Economic Loss/Gist of the Action Doctrine

       Count III of Plaintiffs’ Complaint alleges violations of the UTPCPL, Section 2-

201(4)(xiv), for NVR’s failure to comply with the terms of any written guarantee or warranty;

Section 2-201(4)(xvi) for NVR’s repairs, improvements or replacements on tangible, real or

personal property, of a nature or quality inferior to or below the standard of that agreed to in

writing; and 2-201(4)(xxi) for NVR’s fraudulent or deceptive conduct which created a likelihood

of confusion or misunderstanding. (ECF No. 1 at ¶ 58). NVR argues that Plaintiffs’ UTPCPL

claim is barred by the economic loss doctrine and/or the gist of the action doctrine under Third

Circuit precedent, while Plaintiffs point to more recent precedent of the Pennsylvania Superior

Court, which holds otherwise.

       The economic loss doctrine bars a plaintiff from recovering tort damages for economic

losses stemming solely from a breach of contract. Werwinski v. Ford Motor Co., 286 F.3d 661,

671 (3d Cir. 2002). The economic loss doctrine prohibits claims if: (1) they arise solely from a

contract between the parties; (2) the duties allegedly breached were created by and grounded in

the contract; (3) the liability stems from a contract; or (4) the tort claim essentially duplicates a

breach of contract claim or the success of a tort claim relies on the terms of a contract. McGuckin

v. Allstate Fire & Cas. Ins. Co., 118 F. Supp. 3d 716, 720 (E.D. Pa. 2015) (quoting Pesotine v.

Liberty Mut. Grp., Inc., Civ. A. No. 14-784, 2014 WL 4215535, at *4 (M.D. Pa. Aug. 25, 2014).

The gist of action doctrine similarly “bars a plaintiff from re-casting ordinary breach of contract

claims into tort claims.” Empire Trucking Co., Inc. v. Reading Anthracite Coal Co., 71 A.3d 923,

931 n. 2 (Pa.Super. Ct. 2013)




                                                  11
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 12 of 21




       Here, NVR’s relies on the holding in Werwinski, for the precedent that Plaintiffs’ UTPCL

claim should be dismissed pursuant to the economic loss doctrine. In that case, the United States

Court of Appeals for the Third Circuit, in predicting how the Pennsylvania Supreme Court would

rule, held that the economic loss doctrine barred common law intentional and statutory fraud

claims, including those brought under the UTPCPL. Id. at 678, 681. Because the gist of the

action’s relates closely to the economic loss doctrine, District Courts have also held that the

principles in Werwinski as applied to the gist of the action doctrine would serve to bar UTPCPL

claims. See Price v. Foremost Indus., Inc., 2018 WL 1993378, *5 (E.D. Pa. Apr. 26, 2018);

Zemba v. NVR, Inc., 2018 WL 3023220, at *3 (W.D. Pa. June 18, 2018).

       After the Third Circuit’s 2002 Werwinski decision, the Pennsylvania Superior Court has

twice ruled that UTPCPL claims are not barred by either the economic loss or the gist of the

action doctrine. See Dixon v. Northwestern Mutual, 146 A.3d 780, 790 (Pa. Super. Ct. 2016);

and Knight v. Springfield Hyundai, 81 A.3d 940 (Pa. Super. Ct. 2013). Therefore, the issue at

hand is whether this Court is bound by the 2002 Third Circuit Court Werwinski precedent or by

the subsequent Pennsylvania Superior Court rulings from Knight and Dixon.

       In one, unpublished and non-precedential post-Knight and pre-Dixon decision, the Third

Circuit followed Werwinski to bar a UPTCPL claim based upon the economic loss doctrine.

Berkery v. Verizon Commc'ns Inc, 658 F. App'x 172, 174 (3d Cir. 2016). However, the District

Courts in the Third Circuit have split on whether to apply the Werwinski Federal court ruling or

the Knight and Dixon Superior Court rulings. Some District courts have followed Werwinski to

bar UPTCPL claims. See e.g. Gusforff v. MNR Industries, 2018 WL 3328021 (E.D. Pa. July 6,

2018); Powell v. St. Joseph’s Univ., 2018 WL 994478 (E.D. February 20, 2018); Doe v. Trustees

of Univ. of Pa., 270 F.Supp.3d 799 (E.D. Pa. September 13, 2017); McGuckin v. Allstate Fire &



                                                 12
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 13 of 21




Cas. Ins. Co., 118 F. Supp. 3d 716, 720 (E.D. Pa. 2015). Conversely, other District courts have

applied the Knight and Dixon Pennsylvania Superior court rulings, declining to apply of the gist

of the action and/or economic loss doctrines, such that UTPCPL claims proceeded. See e.g.

Lovelace v. Nationwide Mut. Ins. Co., No. CV 18-2701, 2018 WL 3818911, at *4 (E.D. Pa. Aug.

10, 2018); Pansini v. Trane Co., 2018 WL 1172461 (E.D. Pa. March 6, 2018); Busch v. Domb,

2017 WL 6525779 (E.D. Pa. Dec. 21, 2017); Landau v. Viridian Energy Pa, LLC, 223 F.Supp.3d

401 (E.D. Pa. November 30, 2016); Sosso v. Esb Bank, 2016 WL 3855031 (W.D. Pa. July 15,

2016) ); Roberts v. NVR, Inc., 2015 WL 3745178 (W.D. Pa. June 15, 2015).

       Courts within the Third Circuit, “in the absence of a clear statement by the Pennsylvania

Supreme Court to the contrary or other persuasive evidence of a change in Pennsylvania law, are

bound by the holdings of previous panels of this court.” Debiec v. Cabot Corp., 352 F.3d 117,

131 (3d Cir. 2003). However, that rule has “well-established exceptions,” including one “where

there has been an intervening change in the law.” Landau, 223 F. Supp. 3d at 412. (citing In re

Pharmacy Benefit Managers Antitrust Litig., 582 F.3d 432, 439 (3d Cir. 2009)). The Third

Circuit has noted that, “when we are applying state law and there is persuasive evidence that it

has undergone a change, we are not bound by our previous panel decision if it reflected our

reliance on state law prior to its modification.” Robinson v. Jiffy Executive Limousine Co., 4 F.3d

237, 239–40 (3d Cir. 1993). Further, “[a]lthough state intermediate appellate decisions are not

automatically controlling, where the highest court of the state has not spoken,” the Court “must

give serious consideration to the decisions of the intermediate appellate courts in ascertaining

and applying state law.” Id. at 242.

       The UTPCPL and its relation to the economic loss doctrine or the gist of the action

doctrine supports deference to the state’s intermediate court’s precedence. The District Court in



                                                13
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 14 of 21




Landau noted, “the panel in Werwinski was painting on a blank canvas,” and that fact alone,

“should give pause because the intermediate appellate courts of Pennsylvania have [since] twice

rejected Werwinski.” Landau, 223 F. Supp. 3d at 413.        Likewise, one court observed “[w]e

cannot ignore what the Pennsylvania courts have decided and how the law in Pennsylvania has

evolved since Werwinski was decided.” Kantor v. Hiko Energy, LLC, 100 F. Supp. 3d 421, 428

(E.D. Pa. 2015). The Kantor Court further observed that, “when the Pennsylvania intermediate

appellate courts have ruled to the contrary and their decisions have not been overruled by the

state's highest court, we are no longer compelled to follow the Third Circuit's prediction.... It is

state law, not federal law, we must follow.” Id. at 427. These principles are well-grounded, to

avoid the perils of forum shopping. As the Landau Court noted, “[t]he current divergence

between the federal and state courts,” on the question of whether a UTPCPL claim survives the

economic loss doctrine, “means that the outcome of a case is currently a function of forum.” 223

F. Supp. 3d at 414. Where this is the case, the Third Circuit has directed district courts to avoid

such a situation: “in all cases where a federal court is exercising jurisdiction solely because of the

diversity of citizenship of the parties, the outcome of the litigation in the federal court [should]

be substantially the same, so far as legal rules determine the outcome of a litigation, as it would

be if tried in a State court.” Chamberlain v. Giampapa, 210 F.3d 154, 158–59 (3d Cir. 2000)

(quoting Guar. Trust Co. v. York, 326 U.S. 99, 109 (1945)).

       In the instant case, Plaintiffs chose to file this matter in federal court, on the basis of

diversity, pursuant to 28 U.S.C § 1332. Had the case been filed in state court, the trial court

would have been compelled to follow the precedents of Knight and Dixon. This Court is

persuaded that it should also follow the precedents of Knight and Dixon. Therefore, the

Plaintiffs’ UTPCPL claim is not barred by the economic loss or gist of the action doctrine.



                                                  14
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 15 of 21




        Accordingly, NVR’s motion to dismiss Count III, on the basis of the economic loss

doctrine or gist of the action doctrine, will be denied.

                   2. Justifiable Reliance

       In the alternative, NVR argues that Plaintiffs’ UTPCPL claim fails as a matter of law,

because Plaintiffs have not alleged justifiable reliance in support of their claim. Plaintiffs

contend that their averments sufficiently state justifiable reliance as an element of their UTPCL

claim. Further, Plaintiffs argue that they specifically pleaded that that they “justifiably relied

upon Defendant’s representations.” (ECF No. 1 at ¶ 70). In addition, Plaintiffs have averred,

that NVR represented that it would construct the Home in accordance with its designs and

specifications, that it would construct the Home in a good and workmanlike manner, and that it

would remedy/repair certain deficiencies, that it would follow building codes, laws, regulations,

and industry standards, etc. (ECF No. 1 ¶¶ 48-51). Finally, Plaintiffs have averred that they

relied upon these representations when they purchased their home. (ECF No. 1 at ¶ 76).

       “To bring a private cause of action under the UTPCPL, a plaintiff must show that he [or

she] justifiably relied on the defendant's wrongful conduct or representation and that he [or she]

suffered harm as a result of that reliance.” Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d

425, 438 (Pa. 2004). Justifiable reliance in this context means more than a mere causal

connection between the wrongful conduct and the harm; the plaintiff “must show that he

justifiably bought the product in the first place (or engaged in some other detrimental activity)

because of the misrepresentation.” Hunt v. U.S. Tobacco Co., 538 F.3d 217, 222 n.4 (3d Cir.

2008) (citing Weinberg v. Sun Co., 777 A.2d 442, 446 (Pa. 2001). Here, Plaintiffs’ allegations

contain the necessary components to support justifiable reliance for their UTPCL claim.

However, averments, that Plaintiffs relied on NVR’s representations in order to purchase their



                                                  15
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 16 of 21




home, occur only in Counts IV and V, Fraud and Misrepresentation. As will be discussed below,

those counts will be dismissed on other grounds. With the dismissal of those counts, Plaintiffs’

Complaint will no longer contain sufficient factual allegations of justifiable reliance.

       Therefore, NVR’s Motion to Dismiss the UTPCPL claim, based upon a failure to plead

justifiable reliance, will be granted. However, Plaintiffs shall be granted leave to amend Count

III.

               d. Fraud and Negligent Misrepresentation

       Counts IV and V of Plaintiffs’ Complaint allege claims for Fraud and Negligent

Misrepresentation. NVR argues that those claims should be dismissed based upon the economic

loss and gist of the action doctrine. Plaintiffs contend that their allegations go beyond breach of

contract and encompass breach of the tort social duty of honesty and fair dealing.

       Under Pennsylvania law, the gist of the action and economic loss doctrines are “designed

to maintain the conceptual distinction between breach of contract claims and tort claims.” KBZ

Commc'ns Inc. v. CBE Techs. LLC, 634 F. App'x 908, 910-11 (3d Cir. 2015) (citing eToll, Inc. v.

Elias/Savion Adver., Inc., 811 A.2d 10, 14 (Pa. Super. Ct. 2002)). The Supreme Court of

Pennsylvania decision, analyzing these legal doctrines, generally recognize that parties to a

contract may be subject to liability for any tortious conduct that occurs during the performance

of a contract; however, caselaw still precludes tort liability for a party’s breach of the duties

created by the contract. See e.g., Bruno v. Erie Ins. Co. 630 Pa. 79, 112, 106 A.3d 48, 68 (2014)

(gist of the action doctrine); Dittman v. UPMC, 196 A.3d 1036, 1054 (Pa. 2018) (economic loss

doctrine). To this end, the Supreme Court has held the following regarding the gist of the action

doctrine:

       [i]f the facts of a particular claim establish that the duty breached is one created by
       the parties by the terms of their contract—i.e., a specific promise to do something

                                                  16
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 17 of 21




       that a party would not ordinarily have been obligated to do but for the existence of
       the contract—then the claim is to be viewed as one for breach of contract. If,
       however, the facts establish that the claim involves the defendant’s violation of a
       broader social duty owed to all individuals, which is imposed by the law of torts
       and, hence, exists regardless of the contract, then it must be regarded as a tort.

Bruno v. v. Erie Ins. Co., 630 Pa. 79, 112, 106 A.3d 48, 68 (2014) (citations omitted). Similarly,

in Dittman v. UPMC, the Supreme Court held that, applicability of the economic-loss doctrine

turns on whether the duty at issue “arises independently of any contractual duties between the

parties.” 196 A.3d 1036, 1054 (Pa. 2018) (quoting Tommy L. Griffin Plumbing & Heating Co. v.

Jordan, Jones & Goulding, Inc., 463 S.E.2d 85, 88 (S.C. 1995)). “Specifically, if the duty arises

under a contract between the parties, a tort action will not lie from a breach of that duty.

However, if the duty arises independently of any contractual duties between the parties, then a

breach of that duty may support a tort action.” Id. Stated another way, “[t]he economic loss

doctrine does not preclude all negligence claims seeking solely economic damages, but continues

to preclude actions where the duty arises under a contract between the parties.” Gernhart v.

Specialized Loan Servicing LLC, No. CV 18-2296, 2019 WL 1255053, at *4 (E.D. Pa. Mar. 18,

2019) (citing Dittman, supra).

       Presently, NVR’s duty to Plaintiffs derived from the Purchase Agreement to deliver the

home free from defects. Where Plaintiffs allege that the home, as delivered, did not meet the

promised specifications, a breach of contract claim is stated.    Any damages due as a

consequence of NVR’s failure to perform such contract duties, are governed by the contract

terms and contract law controls. There is no independent social or tort duty stated in this case.

Therefore, under each of the gist of the action doctrine and the economic loss doctrine, Plaintiffs’

tort claims for fraud or negligent misrepresentation fail.




                                                 17
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 18 of 21




       Accordingly, NVR’s Motion to Dismiss, as to Counts IV and V, will be granted. Any

amendment to said counts is deemed futile.           Count IV, Fraud, and Count V, Negligent

Representation of Plaintiffs’ Complaint, will be dismissed.

               e. Consequential Damages

       In Counts I and II of their Complaint, Plaintiffs include claims for diminution of home

value, fees and costs to repair deficiencies, and other damages resulting from NVR’s alleged

breaches. NVR argues that Plaintiffs are not entitled to consequential damages, because the

Purchase Agreement limits plaintiffs’ remedies to repair or replacement. NVR contends that, by

executing the Purchase Agreement, Plaintiffs agreed to the limited warranty terms as follows:

       6. Limited Warranty. You have received a copy of the Seller’s Limited Warranty
       (the “Limited Warranty”) prior to execution of the Agreement and agree to accept
       this warranty as the sole warranty being given to purchaser. THE LIMITED
       WARRANTY OF THIS AGREEMENT IS THE ONLY WARRANTY
       APPLICABLE TO THE PROPERTY. NO IMPLIED WARRANTY (WHETHER
       OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR
       PURPOSE OR OTHERWISE) IS GIVEN ON PORTIONS OF THE PROPERTY
       OTHER THAN CONSUMER PRODUCTS. . . [THE OBLIGATIONS OF
       SELLER] ARE LIMITED SOLELY TO THE REPAIR OR REPLACEMENT OF
       THE DEFECTIVE COMPONENT AND DO NOT EXTEND TO ANY DAMAGE
       OR HARM RESULTING THEREBY OR THEREFROM. THE SELLER SHALL
       NOT BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES OR PERSONAL
       INJURIES ARISING FROM BREACH OF ANY OF THE LIMITED
       WARRANTIES DESCRIBED IN THIS AGREEMENT. IF ANY DEFECT IS
       DISCOVERED DURING THE APPLICABLE WARRANTY PERIOD, SELLER
       SHALL HAVE THE EXCLUSIVE RIGHT TO DETERMINE WHETHER THE
       DEFECT SHALL BE CORRECTED BY REPAIR, ADJUSTMENT OR
       REPLACEMENT. . .

ECF No. 1-2 at ¶ 6. Similarly, the Limited Warranty within the Homeowner’s Manual, which is

incorporated into the Purchase Agreement, also purports to limit damages as follows:

       Under no circumstances will the Builder be liable for special, incidental or
       consequential damages (including, but not limited to, bodily injury, death, loss of
       the use of the Home, damage to property of any kind not furnished by the Builder,
       or attorney’s/expert’s/consultant’s fees and costs), regardless of the form of action
       or legal theory under which any claim is asserted against the Builder for breach of

                                                18
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 19 of 21




       warranty, breach of contract, negligence or strict liability. Id. Finally, the Limited
       Warranty provides for the exclusive remedy to be chosen by NVR: The repair,
       replacement or payment remedy selected by the Builder will be the exclusive
       remedy for which the Builder will be liable with respect to the pertinent defect. In
       no event will the Builder be liable for repair costs or other Warranty obligations
       amounting in the aggregate to more than the purchase price of the Home.

(ECF No. 1-3 at p. 59).

       Plaintiffs argue that NVR’s attempts to limit damages by contract are invalid, because

those terms are unconscionable. Resolution of this issue requires the courts to “look to the

parties involved to ensure there is no disparity between the entities in either bargaining power or

sophistication.” Buddy's Plant Plus Corp. v. CentiMark Corp., No. CIV.A. 10-670, 2013 WL

169697, at *11 (W.D. Pa. Jan. 16, 2013), aff'd, 604 F. App'x 134 (3d Cir. 2015)(quoting Carll v.

Terminx Int'l Co., 793 A.2d 921, 924-25 (Pa. Super. Ct. 2002); and see Clymer v. Jetro Cash

and Carry Enterprises, Inc., 334 F. Supp. 3d 683, 690 (E.D. Pa. August 14, 2018) (internal

citations omitted) (“[f]or a contract to be unconscionable under Pennsylvania law, it must be

both procedurally and substantively unconscionable.... the test for unconscionability is whether

one of the parties lacked a meaningful choice about whether to accept the provision [or contract]

in question and [whether] the challenged provision or contract unreasonably favor[s] the other

party to the contract.”).

       Plaintiffs’ argument, challenging the validity of the damage limitations provisions,

relative to the test of unconscionability, requires a fact-based inquiry that extends beyond the

pleading stage. This inquiry is particularly not well-suited for the Motion to Dismiss stage of

litigation. Therefore, the Court will not dismiss Plaintiffs’ claims for consequential damages at

this stage.

       Accordingly, NVR’s Motion to Dismiss, as regard consequential damages, will be denied.




                                                19
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 20 of 21




               f. Punitive Damages

       Plaintiffs alleged claims for punitive damages in Counts III, IV, and V of their

Complaint. NVR seeks dismissal of any claim for punitive damages. Counts III, IV, and V have

been dismissed on other grounds. As such, claims for punitive damages for said dismissed

counts are moot.

       Accordingly, NVR’s Motion to Dismiss Plaintiffs’ claims for punitive damages under

Counts III, IV, and V, is denied.

                                              ORDER

       And Now this 22nd day of June, 2020, following consideration Plaintiffs’ Complaint

(ECF No. 1); NVR’s Motion to Dismiss and Brief in Support (ECF Nos. 9 and 10); Plaintiffs’

Brief in Opposition (ECF No. 11); and NVR’s Reply Brief; and for the forgoing reasons, NVR’s

Motion to Dismiss will be granted in part and denied in part. It is hereby ordered as follows:

       1. NVR’s Motion to Dismiss Count I, Plaintiffs’ breach of contract claim, is denied.

       2. NVR’s Motion to Dismiss Count II, Plaintiffs’ breach of implied warranty of

           workmanship, is denied.

       3. NVR’s Motion to Dismiss Count III, Plaintiffs’ UTPCPL claims, is granted. Count

           III is dismissed. Plaintiffs are granted leave to amend their UTPCPL claim relative to

           justifiable reliance.

       4. NVR’s Motion to Dismiss Counts IV and V, Plaintiffs’ Fraud and Negligent

           Misrepresentation claims, is granted. Any amendment of said claims is deemed

           futile. Counts IV and V are dismissed.

       5. NVR’s Motion to Dismiss Plaintiffs’ claims for consequential damages, under

           Plaintiffs’ Counts I and II, is denied.



                                                 20
        Case 2:20-cv-00160-MJH Document 13 Filed 06/22/20 Page 21 of 21




       6. NVR’s Motion to Dismiss Plaintiffs’ claims for punitive damages is denied as moot,

           without prejudice as to Count III, if said claim in amended.

       Plaintiffs shall file any permissible amendment on or before July 6, 2020, and Defendant

shall file its answer on or before July 20, 2020.



                                              BY THE COURT:



                                              MARILYN J. HORAN
                                              United States District Judge




                                                    21
